I think that the opinion of Justice BOULDIN reads into section 7000 of the Code of 1923 an unwarranted exception in favor of banks. The opinion concedes that the complainant corporation was a creditor of the Ensley Bank, being a depositor, and that the Ensley Bank owned some of the stock in said complainant corporation, and section 7000 of the Code gives the complainant corporation a lien on said stock so owned by the Ensley Bank for any debt or liability incurred by it to the complainant corporation.
In the case of Lanier Lumber Co. v. Rees, 103 Ala. 622,16 So. 637, 49 Am. St. Rep. 57, the lien was denied for the reason that the corporations there involved could not, under the law then existing, own stock in another corporation, but, under section 6365, the Ensley Bank was authorized to own the stock as well as under section 7015, subdivision 10. Since the bank had the authority to purchase or own the stock in the complainant corporation, it acquired and owned the same subject to the same conditions as would apply to any other owner of said stock, and I find nothing in the statutes giving it a special privilege or immunity. *Page 470 
I think the present bill of complaint to enforce the lien of the complainant corporation contains equity, and that the rehearing should be granted and the decree of the circuit court should be reversed, and in this Justices SAYRE, THOMAS, BROWN, and FOSTER concur.
Rehearing granted, judgment of affirmance set aside and reversed and remanded.
SAYRE, THOMAS, BROWN, and FOSTER, JJ., concur.
GARDNER and BOULDIN, JJ., dissent.